            Case 2:20-cv-01324-JCM-EJY Document 22 Filed 02/02/21 Page 1 of 4



 1   ROBERT K. PHILLIPS, ESQ.
     Nevada Bar No. 11441
 2   MEGAN E. WESSEL, ESQ.
 3   Nevada Bar No. 14131
     LATISHA ROBINSON, ESQ.
 4   Nevada Bar No. 15314
     PHILLIPS, SPALLAS & ANGSTADT LLC
 5   504 South Ninth Street
     Las Vegas, Nevada 89101
 6   P: (702) 938-1510
 7   E: rphillips@psalaw.net
        mwessel@psalaw.net
 8      lrobinson@psalaw.net

 9   Attorneys for Defendant
     Walmart Inc.
10

11                                  UNITED STATES DISTRICT COURT

12                                           DISTRICT OF NEVADA

13    JESSICA LIS,                                           Case No.: 2:20-cv-01324-JCM -EJY
14                           Plaintiff,                      STIPULATION AND [PROPOSED]
      vs.                                                    ORDER TO EXTEND DISCOVERY
15                                                           DEADLINES
      WALMAR INC. and DOES I through X,
16    inclusive,                                             [THIRD REQUEST]
17                           Defendant(s).
18

19

20            Plaintiff JESSICA LIS (hereinafter “Plaintiff”) and Defendant WALMART INC. (hereinafter

21   “Defendant” or “Walmart”), by and through their respective counsel of record, do hereby stipulate to

22   extend the remaining deadlines in the current scheduling order and discovery plan in this matter for a

23   period of sixty (60) days for the reasons explained herein.

24            Pursuant to Local Rule 6-1(b), the parties hereby aver that this is the third such discovery

25   extension requested in this matter.

26   ///

27   ///

28   ///


                                                       -1-
           Case 2:20-cv-01324-JCM-EJY Document 22 Filed 02/02/21 Page 2 of 4



 1                                   DISCOVERY COMPLETED TO DATE
 2         •   The parties have conducted an FRCP 26(f) conference and have served their respective FRCP

 3             26(a) disclosures;

 4         •   The parties have filed all required documents pursuant to ECF 2 to date;

 5         •   Plaintiff has provided provider specific authorizations;

 6         •   Defendant has served written discovery to Plaintiff and Plaintiff has submitted timely responses;

 7         •   Plaintiff has served upon Defendant written discovery and Defendant has submitted timely

 8             responses;

 9    DISCOVERY TO BE COMPLETED AND REASONS FOR EXTENSION OF DISCOVERY

10             Discovery to be completed includes:

11         •   Deposition of Plaintiff;

12         •   Depositions of Plaintiff’s treating physicians;

13         •   Depositions of fact witnesses;

14         •   Disclosure of experts by both parties;

15         •   Depositions of expert witnesses and rebuttal expert witnesses; and

16         •   Plaintiff to notice Defendant’s 30(b)(6) deposition.

17             The parties aver, pursuant to Local Rule 6-1, that good cause exists for the requested extension.

18   The parties agree that, pending this Court’s approval, extension of remaining discovery deadlines is

19   appropriate, as the parties are attempting to settle this matter prior to the deadline for expert disclosures.

20   As the deadline for expert disclcosure is approaching and the parties would require additional time to

21   determine whether mediatation would be feasible and appropriate. Accordingly, the parties have agreed

22   to a 60-day discovery extension in order to take Plaintiff’s deposition and determine whether to mediate

23   this matter prior to incurring additional fees and cost on retaining experts.

24             The parties have acted in good faith to request this extension and have no intent, nor reason, to

25   delay the resolution of this matter.

26   ///

27   ///

28   ///


                                                        -2-
           Case 2:20-cv-01324-JCM-EJY Document 22 Filed 02/02/21 Page 3 of 4



 1                           [PROPOSED] NEW DISCOVERY DEADLINES
 2
             Expert Disclosure Deadline:
 3
                    Currently: March 2, 2021
 4
                    Proposed: April 30, 2021
 5
             Rebuttal Expert Disclosure Deadline:
 6
                    Currently: March 31, 2021
 7
                    Proposed: May 31, 2021
 8
             Last Day to Amend Pleadings or Add Parties:
 9
                    Currently: Decmeber 1, 2020
10
                    Proposed: March 31, 2021 (90 days prior to discovery cutoff)
11
             Discovery Cut-Off Date:
12
                    Currently: April 30, 2021
13
                    Proposed: June 29, 2021
14
             Dispositive Motion Deadline:
15
                    Currently: May 28, 2021
16
                    Proposed: July 27 2021
17
             Proposed Joint Pre-Trial Deadline:
18
                    Currently: June 25, 2021
19
                    Proposed: August 24, 2021
20
     ///
21
     ///
22
     ///
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28


                                                    -3-
          Case 2:20-cv-01324-JCM-EJY Document 22 Filed 02/02/21 Page 4 of 4



 1
            If this extension is granted, all anticipated additional discovery should be concluded within the
 2
     stipulated extended deadline. The parties aver that this request for extension of discovery deadlines is
 3
     made by the parties in good faith and not for the purpose of delay.
 4

 5   DATED this 2nd day of February, 2021.                DATED this 2nd day of February, 2021.
 6
     TINGEY & TINGEY                                      PHILLIPS, SPALLAS & ANGSTADT LLC
 7
     /s/ Justin L. Dewey                                  /s/ Latisha Robinson
 8     _______________________                            ______________________________________
     BRUCE D. TINGEY, ESQ.                                ROBERT K. PHILLIPS, ESQ.
 9   Nevada Bar No. 5151                                  Nevada Bar No. 11441
     JUSTIN L. DEWEY, ESQ.                                MEGAN E. WESSEL, ESQ.
10   Nevada Bar No. 14508                                 Nevada Bar No. 14131
     2001 W. Charleston Blvd.                             LATISHA ROBINSON, ESQ.
11
     Las Vegas, NV 89102                                  Nevada Bar No. 15314
12                                                        504 South Ninth Street
     Attorneys for Plaintiff                              Las Vegas, NV 89101
13
     Jessica Lis
14                                                        Attorneys for Defendant
                                                          Walmart Inc.
15

16          IT IS SO ORDERED; provided, however, no further extensions of discovery will be
            granted absent a demonstration of substantial progress toward completing all
17
            discovery that remains to be done as identified in the present stipulation.
18

19

20                                                        _____________________________________
                                                          UNITED STATES MAGISTRATE JUDGE
21

22                                                        DATED: February 2, 2021
23

24

25

26
27

28


                                                    -4-
